Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 12/30/2019. Claims 1-20 are currently pending and claims 1, 11, and 20 are the independent claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 15, it recites the limitation " The method of claim 14, further including training the neural network using the sequence of feature vectors sorted by time”.  There is insufficient antecedent basis for this limitation in the claim. The examiner would like to point out that claim 15 depends on claim 14 which depends on claim 13 which depends on independent claim 11, however while claim 13 previously recites “…running a trained machined learning model to predict…” none of claims 11, 13, and 14 previously recite a “neural network”/clarify that the recited “machine learning model” is a neural network/etc. and as such the claims do not previously recite “a neural network” and as such there is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner will consider these limitations to be “The method of claim 14, wherein the trained machine learning model is a neural network, and further including training the neural network using the sequence of feature vectors sorted by time.”
As per claims 16 and 17, they incorporate the deficiencies of claim 15 upon which they depend, and fail to correct the deficiencies of claim 15. Therefore claims 16 and 17 are rejected for the same reasoning as claim 15, above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowers et al. (herein called Bowers) (US Patent 8,326,793 B1).

As per claim 1, Bowers anticipates: a system comprising: a computer processor; a memory device operatively coupled with the computer processor; the computer processor configured to at least: 
based on historic job data, predict a configuration of a computer node for running a future computer job (fig. 1, col. 1 line 60-col. 2 line 5, col. 5 line 55- col. 6 line 40, col. 7 lines 15-35, col. 9 lines 30-35, col. 11 lines 25-55, col. 15 lines 15-40, computing device/computer node/etc. includes resource usage history/application usage history/location history/etc. which include data/information/etc. on applications/resources/etc. used by a user of the computing device/node (historic job data) and resource predictor which accesses location and resource history/historic job data uses machine learning to predict current/future computing resources/applications to be used/etc. (future computing job) which application manager of device provides/resource provider of device/node configures applications to be provided/etc. (predict configuration of computer node/device for running future computing job/application/resources/predict resources/application/job computer node/device is configured to provide/etc. based on historic job data/resource/application usage/etc.).); 
pre-configure the computer node based on the predicted configuration (col. 9 lines 35-50, col. 10 lines 25-65, col. 15 line 40-col. 16 line 5, resource predictor predicts usage of computing resources/applications/etc. and provides predictions to resource provider which provides resources/configures applications/configures computing device/node to provide applications/resources/etc. (configure computer node based on predicted configuration), and providing the resources may include providing a selection or option for selection/rejection of the provided resource such as providing a window identifying predicted/provided applications/resources for user selection resulting in actual instantiation/loading of the application/resource/may include initial/temporary loading of application/resource in a partially transparent manner with a time limit after which the application is closed unless user selects the application/resource/etc. (pre-configure computer node/device based on predicted configuration/to provide predicted applications/resources/etc.).); and 
responsive to receiving a submission of a job, launch the job on the pre- configured computer node (col. 15 lines 40-col. 16 line 5, window identifying predicted/provided resources/applications is provided to user and user selects to proceed with actual loading/instantiating of selected applications/resources (job/applications/resources/etc. is launched/instantiated/loaded/etc. on the pre-configured computer node/computing device providing predicted/provided applications/resources for user selection/etc. in response to receiving submission of a job/user selection of predicted/provided resources/applications to load/instantiate).).

As per claim 10, Bowers further anticipates: wherein the pre-configuring includes setting up the computer node for at least one selected from a group of: networking, storage, server, virtualization, operating system, data and application (col. 3 lines 25-60, col. 15 lines 15-55, computer resources that are predicted/provided by computing device/computer node for user selection and initiation/loading/etc. (pre-configuration of computing node/device to provide resources/applications/etc.) may be applications, any type of information/data provided to user, hardware/physical devices, etc.. As the computing device/computer node is preconfigured to provide/predicted resources/application/etc. and the resources may include applications, any type of information/data provided to user, hardware/physical devices, etc., preconfiguring the computer node/computing device includes setting up the computer node for at least data and application.).

As per claims 11 and 20, they recite a method and computer program product comprising a computer readable storage medium, respectively, having similar limitations  to the system of claim 1, and are therefore rejected for the same reasoning as claim 1, above. 

As per claim 13, Bowers further anticipates: wherein the predicting includes running a trained machined learning model to predict the configuration of the computer node (col. lines 24-33, resource predictor implements supervised machine learning techniques to generate a prediction algorithm which makes predictions regarding use of computing resources (trained machine learning model is run/makes predictions/predicts configuration of computer node/computing resource use/etc.).).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 12, and 14-17are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. (herein called Bowers) (US Patent 8,326,793 B1) and Hu et al. (herein called Hu) (US PG Pub. 2019/0303709 A1).

As per claim 2, while Bowers teaches that users use applications/resources at certain times which are associated with the application/resources and that predictions regarding resource/application usage based on a time (ex: col. 4 lines 35-55, col. 7 lines 55-col. 8 line 50, col. 16 lines 15-40) and further teaches that machine learning techniques are used to make predictions about resource/application usage/predict configuration of the computer node using historic job data/resource usage and location history/etc. (ex: col. 15 lines 15-40), it does not explicitly state, however Hu teaches:
wherein the computer processor is configured to predict the configuration of the computer node by using a time series prediction technique using the historic job data (pars. [0043], [0051], [0079]-[0084], [0103], [0112], [0114], historical usage record of target object/user/etc. on item packages is obtained and attributes are expressed as attribute vectors which include a time when of use, the vectors are arranged in chronological order/sequence/etc. according to the time, and machine learning model may be long short term memory (LSTM) recurrent neural network model which receives package attribute vectors/feature vectors/etc. in an order/sorted from first to last/chronological order/etc. according to corresponding time of the vector for training/processing and generate output (time series technique). As Bowers teaches using machine learning to make predictions about resource/application usage/predict configuration of the computer node using historic job data/resource usage and location history/etc., and Hu teaches that attributes/features/etc. of historical usage records are expressed as attribute/feature vectors which are ordered sequentially according to corresponding time and provided as input to machine learning model which may be a LSTM recurrent neural network for training to produce output, it is obvious that the machine learning techniques used to make predictions regarding resources/application usage/predict configuration of computer node/etc. using historic job data/location and resource usage history of Bowers may be a LSTM recurrent neural network that is processing input comprising attribute/feature vectors of historical usage records ordered sequentially according to corresponding times to produce output/make predictions/etc., as taught by Hu, and as such the configuration of the computer node/resource/application predictions/etc. is predicted by using a time series prediction technique using the historic job data.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the computer processor is configured to predict the configuration of the computer node by using a time series prediction technique using the historic job data, as conceptually taught by Hu, into that of Bowers because these modifications allow for configuration/application/resource usage/job/etc. predictions to be made using time information associated with historical resource usage/job information, thereby helping make the predictions more accurate and useful by taking into account the time resources/applications/jobs/etc. where used/performed/etc. in the past/historically/etc., thereby making the predictions more desirable/usable for users by more accurately predicting when a user may desire to use/perform an application/resource/job/etc. on the computer/node/device.  

As per claim 3, while Bowers teaches using machine learning techniques to make predictions about resource/application usage/predict configuration of the computer node using historic job data/resource usage and location history/etc. (ex: col. 15 lines 15-40), it does not explicitly state, however Hu teaches:
wherein the computer processor is configured to train a neural network to predict the configuration of the computer node (pars. [0078]-[0079], [0081], [0089], [0097], [0103], [0112], [0114], [0129], machine learning model may be a LSTM recurrent neural network which has been trained using input attribute/feature vectors of historic usage data. As Bowers teaches using machine learning techniques to make predictions based on/using resource usage and location history/historic job data, and as Hu teaches that machine learning may be a LSTM recurrent neural network that has been trained, it is obvious that the machine learning that is used to make predict the configuration of the computer node/predict application/resource usage/etc. of Bowers may be a trained neural network of Hu, that has been trained to make the predictions using attribute/feature vectors of historic usage data, and as such the computer processor is configured to train a neural network to predict the configuration of the computer node.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the computer processor is configured to train a neural network to predict the configuration of the computer node, as conceptually taught by Hu, into that of Bowers because these modifications allow for LSTM recurrent neural networks to be trained to make the predictions/predict configuration/etc. of the computer node, which is desirable as it allows for effective and accurate predictions to be made increasing the likelihood that the predictions are used/accepted/etc. by users thereby helping to make the predictions usable to users/increasing the usability of the predictions/etc..

As per claim 4, while Bowers teaches that users use applications/resources at certain times which are associated with the application/resources and that predictions regarding resource/application usage based on a time (ex: col. 4 lines 35-55, col. 7 lines 55-col. 8 line 50, col. 16 lines 15-40) and further teaches that machine learning techniques are used to make predictions about resource/application usage/predict configuration of the computer node using historic job data/resource usage and location history/etc. (ex: col. 15 lines 15-40), it does not explicitly state, however Hu teaches:
wherein the computer processor is configured to generate a sequence of feature vectors representing attributes extracted from the historic job data (pars. [0043], [0051], [0076], [0079]-[0084], [0103], [0112], [0114], historical usage record of target object/user/etc. on item packages is obtained and attributes are expressed as attribute vectors which include a time when of use (feature vectors), the attribute vectors/feature vectors are arranged in chronological order/sequence/etc. according to the time, (generate sequence of feature vectors representing attributes extracted from historic job data) and machine learning model may be long short term memory (LSTM) recurrent neural network model which receives attribute vectors/feature vectors/etc. in an order/sorted from first to last/chronological order/etc. according to corresponding time of the vector (LSTM receive generated sequence of feature vectors representing attributes of historic job data) for training and to generate output. As Bowers teaches using machine learning to make predictions about resource/application usage/predict configuration of the computer node using historic job data/resource usage and location history/etc., and Hu teaches that attributes/features/etc. of historical usage records are expressed as attribute/feature vectors which are ordered sequentially according to corresponding time and provided as input to machine learning model which may be a LSTM recurrent neural network for training to produce output, it is obvious that a sequence of feature vectors/attribute vectors/etc. representing attributes extracted from the historic job data/resource usage and location history/historical usage records are generated and used to train LSTM/provided as input to make predictions/etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the computer processor is configured to generate a sequence of feature vectors representing attributes extracted from the historic job data, as conceptually taught by Hu, into that of Bowers because these modifications allow for configuration/application/resource usage/job/etc. predictions to be made using sequence/time/etc. information associated with historical resource usage/job information, thereby helping make the predictions more accurate and useful by taking into account the sequence/time/etc. of resources/applications/jobs/etc. usage/performance/etc. in the past/historically/etc., thereby making the predictions more desirable/usable for users by more accurately predicting when a user may desire to use/perform an application/resource/job/etc. on the computer/node/device.  

As per claim 5, while Bowers teaches that users use applications/resources at certain times which are associated with the application/resources and that predictions regarding resource/application usage based on a time (ex: col. 4 lines 35-55, col. 7 lines 55-col. 8 line 50, col. 16 lines 15-40) and further teaches that machine learning techniques are used to make predictions about resource/application usage/predict configuration of the computer node using historic job data/resource usage and location history/etc. (ex: col. 15 lines 15-40), it does not explicitly state, however Hu teaches:
wherein the computer processor is configured to train the neural network using the sequence of feature vectors sorted by time (pars. [0043], [0051], [0076], [0079]-[0084], [0103], [0112], [0114], historical usage record of target object/user/etc. on item packages is obtained and attributes are expressed as attribute vectors which include a time when of use, the attribute vectors/feature vectors are arranged in chronological order/sequence/etc. according to the time, (sequence of feature vectors sorted by time) and machine learning model may be long short term memory (LSTM) recurrent neural network model which is trained using receives attribute vectors/feature vectors/etc. in an order/sorted from first to last/chronological order/etc. according to corresponding time of the vector (train the neural network using the sequence of feature vectors sorted by time). As Bowers teaches using machine learning to make predictions about resource/application usage/predict configuration of the computer node using historic job data/resource usage and location history/etc., and Hu teaches that attributes/features/etc. of historical usage records are expressed as attribute/feature vectors which are ordered sequentially according to corresponding time and provided as input to machine learning model which may be a LSTM recurrent neural network for training and to produce output, it is obvious that the neural network/LSTM is trained using the sequence of feature/attribute vectors sorted by time/provided in chronological order/etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the computer processor is configured to train the neural network using the sequence of feature vectors sorted by time, as conceptually taught by Hu, into that of Bowers because these modifications allow for configuration/application/resource usage/job/etc. predictions to be made using sequence/time/etc. information associated with historical resource usage/job information, thereby helping make the predictions more accurate and useful by taking into account the sequence/time/etc. of resources/applications/jobs/etc. usage/performance/etc. in the past/historically/etc., thereby making the predictions more desirable/usable for users by more accurately predicting when a user may desire to use/perform an application/resource/job/etc. on the computer/node/device.  

As per claim 6, while Bowers teaches using machine learning techniques to make predictions about resource/application usage/predict configuration of the computer node using historic job data/resource usage and location history/etc. (ex: col. 15 lines 15-40), it does not explicitly state, however Hu teaches:
wherein the neural network includes a recurrent neural network (pars. [0078]-[0079], [0081], [0089], [0097], [0103], [0112], [0114], [0129], machine learning model may be a LSTM recurrent neural network which has been trained using input attribute/feature vectors of historic usage data. As Bowers teaches using machine learning techniques to make predictions based on/using resource usage and location history/historic job data, and as Hu teaches that machine learning may be a LSTM recurrent neural network that has been trained, it is obvious that the machine learning that is used to make predict the configuration of the computer node/predict application/resource usage/etc. of Bowers may be a recurrent neural network of Hu, that has been trained to make the predictions using attribute/feature vectors of historic usage data, and as such the neural network includes a recurrent neural network.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the neural network includes a recurrent neural network, as conceptually taught by Hu, into that of Bowers because these modifications allow for LSTM recurrent neural networks to be trained and used to make the predictions/predict configuration/etc. of the computer node, which is desirable as it allows for effective and accurate predictions to be made increasing the likelihood that the predictions are used/accepted/etc. by users thereby helping to make the predictions usable to users/increasing the usability of the predictions/etc..

As per claim 7, while Bowers teaches using machine learning techniques to make predictions about resource/application usage/predict configuration of the computer node using historic job data/resource usage and location history/etc. (ex: col. 15 lines 15-40), it does not explicitly state, however Hu teaches:
wherein the neural network includes a Long short Term Memory network (LSTM) (pars. [0078]-[0079], [0081], [0089], [0097], [0103], [0112], [0114], [0129], machine learning model may be a LSTM recurrent neural network which has been trained using input attribute/feature vectors of historic usage data. As Bowers teaches using machine learning techniques to make predictions based on/using resource usage and location history/historic job data, and as Hu teaches that machine learning may be a LSTM recurrent neural network that has been trained, it is obvious that the machine learning that is used to make predict the configuration of the computer node/predict application/resource usage/etc. of Bowers may be a LSTM recurrent neural network of Hu, that has been trained to make the predictions using attribute/feature vectors of historic usage data, and as such he neural network includes a Long short Term Memory network (LSTM).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the neural network includes a Long short Term Memory network (LSTM), as conceptually taught by Hu, into that of Bowers because these modifications allow for LSTM recurrent neural networks to be trained and used to make the predictions/predict configuration/etc. of the computer node, which is desirable as it allows for effective and accurate predictions to be made increasing the likelihood that the predictions are used/accepted/etc. by users thereby helping to make the predictions usable to users/increasing the usability of the predictions/etc..

As per claims 12 and 14-17, they recite a methods having similar limitations  to the systems of claim 2 and 4-7, respectively, and are therefore rejected for the same reasoning as claims 2 and 4-7, respectively, above.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. (herein called Bowers) (US Patent 8,326,793 B1) and Peterson (US Patent 7,487,504 B2).

As per claim 8, while Bowers teaches predicting/providing/pre-configuring computer resources of computing device/computer node/etc. (as seen in the rejection of claim 1 above), and that the resources may be any type of computing resources including applications, information, hardware/physical devices, or any type of resource that may be provided (ex: col. 4 lines 40-60), it does not explicitly state, however Peterson teaches: 
wherein the pre-configuring includes setting up the computer node for simultaneous multithreading (col. 1 lines 38-45, col. 2 lines 15-20, col. 5 lines 10-20, computer system/computer node has multithreading enable/disable mechanism allowing for system administrator/user to turn hardware multithreading on or off, and when multithreading is enabled processor can execute two threads/multiple threads (set up computer node/processor of computer system for simultaneous multithreading). As Bowers teaches predicting/providing system resources which may be any type of computing resources provided, and Peterson teaches that user/administrator may enable/disable multithreading on processor/configure processor/hardware to provide multithreading resources/etc., it is obvious that the prediction/pre-configuring/etc. of the resources of Bowers may include setting up the computer node/computing system for simultaneous multithreading/enabling hardware multithreading allowing for two/multiple threads to be executed/etc.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the pre-configuring includes setting up the computer node for simultaneous multithreading, as conceptually taught by Peterson, into that of Bowers because these modifications allow for multithreading to be enabled/multiple threads to be executed at the same time/etc., which is desirable as it increases performance of the computer system (ex: Peterson col. 1 lines 22-28) by allowing threads/portions of a program/etc. to be processed more quickly than processing/executing/etc. one thread at a time. 
As per claim 18, it recites a method having similar limitations to the system of claim 8 and is therefore rejected for the same reasoning as claim 8, above. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. (herein called Bowers) (US Patent 8,326,793 B1) and Rizzo et al. (herein called Rizzo) (US PG Pub. 2018/0247083 A1).

As per claim 9, while Bowers teaches predicting/providing/pre-configuring computer resources of computing device/computer node/etc. (as seen in the rejection of claim 1 above), and that the resources may be any type of computing resources including applications, information, hardware/physical devices, or any type of resource that may be provided (ex: col. 4 lines 40-60), it does not explicitly state, however Rizzo teaches:
wherein the pre-configuring includes setting up the computer node for core isolation (pars. [0005], [0009], [0030], [0037], computing device is preconfigured to include an isolated environment with includes an isolated environment processor/isolated processor/etc. (isolated core)/preconfigure/setting up computer node/computing device for core isolation/to include isolated environment including isolated environment processor/core isolation/etc.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the pre-configuring includes setting up the computer node for core isolation, as conceptually taught by Rizzo, into that of Bowers because these modifications allow for a trusted/secure/etc. processing environment to be configured/set up/etc. allowing for secure processing/increased security/better protection of information/etc., which is desirable as it increases security and helps ensure that only trusted/authorized/etc. processing/communication/user access/etc. occurs thereby helping to protect information/data/processing/etc. that occurs at the computing device/computer node/etc.

As per claim 19, it recites a method having similar limitations to the system of claim 9 and is therefore rejected for the same reasoning as claim 9, above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/Examiner, Art Unit 2193